Hammond, J.
The libellant concedes that at the time of the marriage he was a bona fide resident of this State, and that the marriage was valid here; and there is nothing in the offer of proof to show that it would not be considered valid everywhere else, including the State of Maine. West Cambridge v. Lexington, 1 Pick. 506. Commonwealth v. Lane, 113 Mass. 458, 464. Cummington v. Belchertown, 149 Mass. 223, 226, and cases cited.
But the contention is that the libellant was induced to contract the marriage by the false and fraudulent representations of the libellee “ that she was unmarried, that she had never been married, that she had never before been in the family way, and that she had never had sexual intercourse with any one other than the libellant.”
So far as these representations related to her previous chastity, they form no ground for decree of nullity, if for ño other reason than that the libellant himself knew that at the time they were made she was unchaste, and was thereby put upon his guard; and this would be so even if her prior sexual intercourse had been illicit. Foss v. Foss, 12 Allen, 26. Crehore v. Crehore, 97 Mass. 330. Smith v. Smith, 171 Mass. 404, 406. It is to be remarked, however, that, while the representation as to other sexual intercourse was not true, still, so far as appears from the offer of proof, that intercourse being with a person who was for the time her husband was perfectly legitimate. Indeed, there is nothing whatever to show that there was any stain upon this woman's *160character for virtue except that made by her association with the libellant, or that any other person than he is responsible for her fall.
The kind of fraud necessary to form a basis for a decree of nullity of a marriage which has been consummated has been so fully defined in comparatively recent decisions of this court that it seems unnecessary here to do more than to refer to some of the cases. See Reynolds v. Reynolds, 3 Allen, 605; Foss v. Foss, 12 Allen, 26; Crehore v. Crehore, 97 Mass. 330; Smith v. Smith, 171 Mass. 404, 406. As stated by Bigelow, C. J., in Reynolds v. Reynolds, a marriage having been consummated, “ nothing can then avoid it which does not amount to a fraud in the essentialia of the marriage relation.”
In this case the libellee at the time of the marriage was free to enter into the contract in this State, and the contract valid here was valid everywhere. Her previous marriage had nothing whatever to do with her ability to enter into the contract, nor did the marriage impose upon the husband against his will any obligation with reference to his stepchild, and besides, he continued his conjugal relations after he knew of her existence. Bound by no tie inconsistent with the duties she was about to assume as a wife, the libellee stood at the altar, stained, it is true, but by him who led her there; and she went to the marriage bed bearing no spurious offspring, but apt for the procreation of lawful issue.
She had concealed from his knowledge no fact in her past which in any way whatever interfered with the essentials of the marriage state; and for aught that appears she was to him a true and faithful wife.

Exceptions overruled.